—Order unanimously affirmed without costs. Memorandum: The Town was not prejudiced by the court’s refusal to issue or enforce the subpoenas that directed various State officials to produce records or reports concerning elopements or criminal conduct of residents of certain group homes in and around the Town of DeWitt. The Town sought that information in support of its theory that, in general, community placement of mentally ill persons is an unwise policy, and that previously established community residences within the Town constitute a danger to the public. Pursuant to the legislative scheme, however, the only ground for objecting to establishment of a community residence is overconcentration. It is not a valid objection that community residences in general are dangerous or that particular existing residences are a nuisance. Simply, the past or predicted future conduct of mental patients has no bearing on the issue of overconcentration, and thus the Town can show no prejudice as a result of the court’s refusal to issue or enforce the subpoenas. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Issue Subpoenas.) Present — Den-man, P. J., Green, Balio and Davis, JJ.